Citation Nr: 1234032	
Decision Date: 09/28/12    Archive Date: 10/09/12

DOCKET NO.  10-05 874	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Cleveland, Ohio


THE ISSUE

Entitlement to an initial rating in excess of 30 percent for posttraumatic stress disorder (PTSD).


REPRESENTATION

Appellant represented by:	Edward M. Farmer, Attorney at Law


WITNESS AT HEARING ON APPEAL

The Veteran


ATTORNEY FOR THE BOARD

L. Barstow, Counsel

INTRODUCTION

The Veteran had active service from June 1966 to June 1968.  This matter comes before the Board of Veterans' Appeals (Board) on appeal from a December 2008 rating action in which the Department of Veterans Affairs (VA) Regional Office (RO) in Columbia, South Carolina granted service connection for PTSD (10 percent, from December 18, 2007).  Notice of that determination was mailed to the Veteran by the RO in Cleveland, Ohio.  By a November 2009 rating action, the Cleveland RO concluded that a 30 percent rating was warranted from the date of service connection, December 18, 2007.  Due to the location of the Veteran's residence, jurisdiction of his appeal is with the RO in Cleveland, Ohio.

The United States Court of Appeals for Veterans Claims (Court) has held that a claimant will generally be presumed to be seeking the maximum benefits allowed by law and regulations, and it follows that such a claim remains in controversy where less than the maximum available benefit is awarded, or until the veteran withdraws the claim.  AB v. Brown, 6 Vet. App. 35, 38 (1992).  As noted above, during the pendency of this appeal, the Veteran was awarded an increased rating of 30 percent for his service-connected PTSD.  He has not suggested that this increased rating would satisfy his appeal for a higher evaluation of his PTSD, nor has he or his representative otherwise suggested that the maximum rating available for that disability is not being sought.  Therefore, the Board concludes that the issue of entitlement to a higher initial rating for PTSD remains before the Board.

In January 2011, the Veteran testified at a videoconference hearing conducted before the undersigned Veterans Law Judge (VLJ).  A transcript of the hearing has been associated with the claims file.  

A May 2011 Board decision denied an initial rating in excess of 30 for the Veteran's PTSD.  The Veteran thereafter appealed this denial to the Court.  In an Order dated in January 2012, the Court granted a Joint Motion for Remand (JMR) by the Veteran and VA General Counsel, which was incorporated by reference, to vacate the Board's decision as to that issue and to remand the case for readjudication in accordance with the JMR.  
The appeal is REMANDED to the RO.  VA will notify the Veteran if further action is required.  

REMAND

Regrettably, a remand is necessary for further evidentiary development.  In this case, the Veteran was afforded a VA examination in June 2008.  It appears that the severity of his service-connected PTSD may have worsened since that examination.  For example, at the June 2008 examination, the Veteran "insisted that he had a good relationship with his children."  However, in a statement received in August 2012, the Veteran reported that he was estranged from his only son.  Additionally, the Veteran denied having panic attacks in June 2008, but, in his August 2012 statement, he reported having "frequent" panic attacks.  Thus, based on the Veteran's statements in August 2012, it appears that there may have been a worsening in his PTSD symptomatology.  

The Board observes that the most recent VA treatment records are dated in November 2010.  Therefore, in light of the only examination being four years old and the most recent VA treatment records being almost two years old, and, because the Veteran's August 2012 statement appears to indicate a worsening of his PTSD, the Board finds that the record, as it currently stands, does not adequately reveal the present state of the Veteran's PTSD, especially if this disability has indeed worsened.  The Board finds, therefore, that a remand of the Veteran's initial rating claim is necessary to secure an examination to ascertain the current level of this disability.  Schafrath v. Derwinski, 1 Vet. App. 589, 595 (1991) (where the record does not adequately reveal the current state of the claimant's disability, a VA examination must be conducted).

Furthermore, as noted above, the most recent VA treatment records from the VA Medical Center (VAMC) in Chillicothe, Ohio are dated in November 2010.  Accordingly, on remand, records of any ongoing VA psychiatric treatment that the Veteran may be receiving should be obtained.  38 U.S.C.A. § 5103A(c) (West 2002).  See also Bell v. Derwinski, 2 Vet. App. 611 (1992) (VA medical records are in constructive possession of the agency and must be obtained if pertinent).
Accordingly, the case is REMANDED for the following action:

1.  After obtaining the appropriate release of information forms where necessary, procure records of psychiatric treatment that the Veteran has recently received.  The Board is particularly interested in records of such treatment that the Veteran may have received from the VAMC in Chillicothe, Ohio since November 2010.  If any such records identified by the Veteran are not available, he should be so informed, and notations as to the unavailability of such records and as to the attempts made to obtain the documents should be made in the claims file.  All such available reports should be associated with the claims folder.

2.  Then, accord the Veteran an appropriate VA examination to determine the current level of severity of his PTSD.  His claims file, including a copy of this remand, must be made available to the examiner for review in connection with the examination.  A notation to the effect that this review has taken place should be made in the evaluation report.  

All pertinent psychiatric symptoms found should be noted in the examination report.  Also, the examiner should comment on the extent to which the Veteran's PTSD impairs his occupational and social functioning.  In so doing, the examiner should assign a Global Assessment of Functioning (GAF) score and provide an explanation of the score assigned.

A complete rationale should be given for all opinions and conclusions expressed.  If the examiner must resort to speculation to render the requested opinion, he/she must state what reasons, with specificity, that this question is outside the scope of a medical professional conversant in VA practices.

3.  Ensure that the examination report complies with (answer the questions posed in) this Remand.  If the report is insufficient, it should be returned to the examiner for corrective action, as appropriate.

4.  Then, readjudicate the issue on appeal.  If the benefit remains denied, the Veteran and his representative should be provided a supplemental statement of the case and given an appropriate opportunity to respond.  The case should then be returned to the Board for further consideration.

No action is required of the Veteran until he is notified by the RO; however, the Veteran is advised that failure to report for any scheduled examination may result in the denial of his claim.  38 C.F.R. § 3.655 (2011).  He has the right to submit additional evidence and argument on the matter that the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).  This claim must be afforded expeditious treatment.  The law requires that all claims remanded by the Board or the Court for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2011).


_________________________________________________
THERESA M. CATINO
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the Board is appealable to the Court.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2011).  

